DETAILED ACTION
Claims 1-23 are pending.
The office acknowledges the following papers:
Patent application filed on 6/19/2019.

	Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 12/22/2016.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Vector index generation instruction producing set of wrap around indexes to access circular buffers in memory”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claim 23, they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium” to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 7 of the published application). The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (U.S. 2009/0313442), in view of Moyer (U.S. 2010/0042808), herein Moyer2010.
As per claim 1:
Moyer disclosed an apparatus comprising: 
processing circuitry to perform vector processing operations (Moyer: Figures 1-2 elements 32 and 70, paragraphs 22 and 25); and 
an instruction decoder to decode vector instructions to control the processing circuitry to perform the vector processing operations specified by the vector instructions (Moyer: Figures 1, 3, and 7 elements 28-30, paragraphs 22, 26, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives control vector for circular buffer 
wherein the instruction decoder is responsive to a vector generating instruction identifying a scalar start value (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives control vector for circular buffer extraction (evlvcb) instructions. This includes the address offset stored in a scalar register.), to control the processing circuitry to generate a vector comprising a plurality of elements, the processing circuitry being arranged to generate the vector such that the first element in said plurality is dependent on the scalar start value (Moyer: Figures 1-2 and 7 elements 28, 32, and 70, paragraphs 22, 25, and 38)(The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction generates an output vector starting from the address offset (i.e. scalar start value).).
Moyer failed to teach wherein the instruction decoder is responsive to a vector generating instruction identifying wrapping control information and the values of the plurality of elements follow a regularly progressing sequence that is constrained to wrap as required to ensure that each value is within bounds determined from the wrapping control information.
However, Moyer2010 combined with Moyer disclosed wherein the instruction decoder is responsive to a vector generating instruction identifying wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(Moyer disclosed an instruction unit and control unit (i.e. instruction 
Moyer disclosed wrapping for the PCV generator, but doesn’t explicitly specify how wrapping is controlled. One of ordinary skill in the art would have been motivated by this lack of teaching to find the Moyer2010 reference that explicitly shows how wrapping control information is encoded within instructions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the wraps controls of Moyer2010 into the evlvcb instruction of Moyer for the advantage of allowing for explicit wrapping control information.
As per claim 2:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein: 
the vector generating instruction specifies a first scalar register providing said scalar start value (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The 
As per claim 3:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the wrapping control information is identified within the vector generating instruction with reference to one of an immediate value and a register (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers.).
As per claim 4:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the processing circuitry is arranged to use the wrapping control information to determine a first bound, and a second bound is predetermined (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 6-7, paragraphs 22-23, 26-28, 34, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The base address is the second bound of the circular buffer and is predetermined. The circular buffer size represents the first bound.).
As per claim 5:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 4, wherein the wrapping control information provides a size indication used to determine the first bound, and the second bound is a zero value (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 6-7, paragraphs 22-23, 26-28, 34, and 38)(The combination allows for 
As per claim 6:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the vector generating instruction identifies an adjust amount used to determine a difference between values of adjacent elements in the regularly progressing sequence (Moyer: Figures 1-2 and 7 elements 28, 32, and 70, paragraphs 22, 25, and 38)(The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction includes an implicit increment value for generating the set of indices.).
As per claim 7:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 6, wherein the vector generating instruction is constrained to meet at least one of the following conditions: 
a buffer size determined from the wrapping control information is a multiple of the adjust amount; 
the scalar start value is a multiple of the adjust amount (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The address offset (i.e. scalar start value) is a multiple of the increment indices value.);
the buffer size exceeds a size value determined by multiplying the number of elements in the vector by the adjust amount.
As per claim 8:

As per claim 9:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the processing circuitry is controlled by the decoder circuitry in response to the vector generating instruction to generate said vector such that the values of the plurality of elements follow a regularly decreasing sequence that is constrained to wrap as required to ensure that each value is within the bounds determined from the wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1-2 and 7-8 elements 28, 32, and 70, paragraphs 22-23, 25-28, 38, and 42)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction produces a set of increasing indices with wrap around. It would have been obvious to one of ordinary skill 
As per claim 10:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein: 
the decoder circuitry is responsive to a vector memory access instruction to control the processing circuitry to access in memory a plurality of data values at addresses determined by an input address vector operand comprising a plurality of address elements (Moyer: Figures 1 and 6-7 elements 12, 28-30, and 38, paragraphs 22-23, 34, and 39)(The instruction unit and control unit (i.e. instruction decoder) receives vector load instructions for loading registers with data from circular buffers in memory.);
the apparatus is arranged to execute a sequence of instructions comprising said vector generating instruction and an associated vector memory access instruction (Moyer: Figures 1 and 7 elements 32 and 38, paragraphs 22-23 and 38-39)(The execution units and load/store unit executes evlvcb and evperm (i.e. associated vector memory access) instructions), the associated vector memory access instruction identifying as said input address vector operand the vector generated by the vector generating instruction, such that the plurality of data values are accessed within a circular buffer within the memory (Moyer: Figures 4 and 7, paragraphs 30-31 and 39)(The evperm instruction references the PCV output from the evlvcb instruction to access the circular buffer stored within register memory.).
As per claim 11:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 10, wherein 
As per claim 13:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the instruction decoder is responsive to a specified condition being detected when decoding the vector generating instruction, to disable use of the wrapping control information by the processing circuitry, such that the processing circuitry is arranged to generate the vector such that the first element in said plurality is dependent on the scalar start value, and the values of the plurality of elements follow the regularly progressing sequence without any wrapping constraint (Moyer: Figures 1, 5, and 7 elements 28-30, paragraphs 22, 32-33, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives control vector for circular buffer extraction (evlvcbm) instructions with masking controls. The received instructions produce control information output from the instruction unit and control unit for controlling execution of the evlvcbm instruction. The masking disables a subset of the upper data element indices from being written to. The masking disables wrapping the circular buffer when the number of masked elements is greater than the number of wrap around elements.).
As per claim 14:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 13, wherein 
As per claim 15:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, further comprising: 
a set of scalar registers (Moyer: Figure 1 element 34, paragraph 22);  
wherein the vector generating instruction specifies a first scalar register providing said scalar start value (Moyer: Figures 3 and 7, paragraphs 26-28, and 38)(The control vector for circular buffer extraction (evlvcb) instruction stores the address offset in a scalar register.), and a second scalar register identifying the wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers.), and specification of the first and second scalar registers is constrained such that the first scalar register is chosen from a first group of scalar registers in said set that is non-overlapping with a second group of registers in said set from which the second scalar register is chosen (Moyer: Figures 3 and 7, paragraphs 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The control vector for circular buffer extraction (evlvcb) instruction stores the address offset in a scalar register. The storage of this data within separate registers of the scalar register file allows for non-overlapping groups of registers.).
As per claim 20:

As per claim 21:
Claim 21 essentially recites the same limitations of claim 1. Therefore, claim 21 is rejected for the same reasons as claim 1.

Claims 12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (U.S. 2009/0313442), in view of Moyer (U.S. 2010/0042808), herein Moyer2010, further in view of Official Notice.
As per claim 12:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 10, wherein: 
in response to a given vector instruction, the processing circuitry is configured to perform a plurality of beats of processing each corresponding to a section of a vector value (Moyer: Figure 7, paragraph 38)(The evlvcb instruction processes a plurality of data element lanes (i.e. plurality of beats).); and 
the processing circuitry is configured to support overlapped execution of said vector generating instruction and said associated vector memory access instruction, in which a first subset of beats of the associated vector memory access instruction is performed in parallel with a second subset of beats of the vector generating instruction (Moyer: Figures 3-4 and 7, paragraphs 26, 30, and 38)(Official notice is given that dependent instructions can be executed in parallel in different pipeline stages for the advantage of increased performance. Thus, it would have been obvious to one of ordinary skill in the art that execution of vector lanes of the evlvcb instruction can occur in 
As per claim 22:
Claim 22 essentially recites the same limitations of claim 1. Claim 22 additionally recites the following limitations:
A virtual machine computer program comprising program instructions to control a host data processing apparatus (Moyer: Figure 1 element 12, paragraph 22)(Official notice is given that program execution can occur on virtual machines for the advantage of efficiently using hardware capacity. Thus, it would have been obvious to one of ordinary skill in the art to implement program execution of the instruction set of Moyer on virtual machines.)
As per claim 23:
Claim 23 essentially recites the same limitations of claim 22. Claim 23 additionally recites the following limitations:
A computer-readable storage medium storing the virtual machine computer program (Moyer: Figure 1 element 12, paragraph 22).

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Moyer (U.S. 2005/0055543), taught a vector load/store circular buffer instruction.
Peh (U.S. 6,397,318), taught address generation for a circular buffer.
Hung et al. (U.S. 2021/0004349), taught vector table loads and histogram loads with data element size fields, base address register, and offset register for loading data elements.
Gonion et al. (U.S. 2012/0060020), taught vector index generation instruction.
Catherwood (U.S. 2002/0194452), taught modulo address calculations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183